Citation Nr: 0700816	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-13 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Houston, Texas


THE ISSUES

1. Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received; and, if so, whether service connection for 
bilateral hearing loss is established.

2.  Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received; and, if 
so, whether service connection for tinnitus is established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had a period of active service from May 1963 to 
April 1965.

In an April 1993 decision, the RO denied service connection 
for bilateral hearing loss and for tinnitus.  The RO notified 
the veteran of the denial of the claims later that same 
month, but he did not initiate an appeal.  In April and May 
2003 determinations, the RO declined to reopen the claims for 
service connection for bilateral hearing loss and tinnitus.  

However, in June 2003, the RO received correspondence from 
the veteran that was accepted as a petition to reopen the 
veteran's claims for service connection for bilateral hearing 
loss and for tinnitus.

These present matters come to the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision in 
which the RO reopening and denied the veteran's claims for 
service connection for hearing loss.  The veteran's 
representative filed a notice of disagreement (NOD) for these 
matters on his behalf in October 2003.  The RO issued a 
statement of the case (SOC) in February 2004, and the 
veteran's representative filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) during the same 
month.

In June 2004, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of the 
hearing is of record.  The RO issued a supplemental SOC 
(SSOC) in June 2004.  Thereafter, the RO continued the denial 
of the claims for entitlement to service connection for 
bilateral hearing loss and tinnitus (as reflected in a 
September 2006 SSOC).  

In August 2006, the veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of the hearing is of record.

As a final preliminary matter, the Board notes that, in July 
and August 2006, the veteran submitted to the Board 
additional evidence for consideration in connection with the 
claims on appeal, along with a waiver of RO jurisdiction of 
such evidence.  The Board accepts this evidence for inclusion 
in the record on appeal.  See 38 C.F.R. § 20.1304 (2006).

The Board's decision reopening the claims for service 
connection for bilateral hearing loss and for tinnitus is set 
forth below.  The claims for service connection for bilateral 
hearing loss and tinnitus, on the merits, are addressed in 
the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDINGS OF FACT

1.  In an April 1993 rating decision, the RO denied the 
veteran's claims for service connection for bilateral hearing 
loss and for tinnitus; although the RO notified him of this 
denial later that month, the veteran did not initiate an 
appeal.

2.  Additional evidence associated with the claims file since 
the RO's April 1993 denial was not previously before agency 
decision makers, and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral hearing loss.

3.  Additional evidence associated with the claims file since 
the RO's April 1993 denial was not previously before agency 
decision makers, and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for tinnitus.


CONCLUSIONS OF LAW

1.  The April 1993 RO decision that denied the veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).


2.  Since the April 1993 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for bilateral hearing loss 
are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Since the April 1993 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for bilateral are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claims for service connection for 
bilateral hearing loss and tinnitus, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the appeal has been accomplished.

II. Analysis of Petitions to Reopen

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2006).  Service connection may be 
granted for a disease first diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Under the provisions of 38 C.F.R. § 3.385, impaired hearing 
is considered by the VA to be a disability when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The veteran initially filed claims for service connection for 
bilateral hearing loss and for tinnitus in August 1992.  In 
an April 1993 rating decision, the RO denied the veteran's 
claims, noting that there was no evidence of bilateral 
hearing loss or tinnitus in service.  It was further noted 
that current evidence of tinnitus and bilateral hearing loss 
was too remote from military service to be related to 
service.  Evidence then considered included the veteran's 
service medical records; a DD Form 214 service personnel 
record which listed the veteran's military occupational 
specialty as an Inf Ind Fire Crmn (Infanty Indirect Fire 
Crewman) as well as noted citations for artillery and rifle 
courses; statements from the veteran; and an October 1992 VA 
examination report which showed impaired hearing under 38 
C.F.R. § 3.385 as well as reports of constant tinnitus.  


Although notified of the April 1993 decision and his 
procedural and appellate rights, the veteran did not initiate 
an appeal of this determination.  As such, that decision is 
final as to the evidence then of record, and is not subject 
to revision on the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.   

In February and May 2003, the veteran attempted to reopen his 
claims for service connection for bilateral hearing loss and 
tinnitus.  In April and May 2003 determinations, the RO 
declined to reopen the claims for service connection for 
bilateral hearing loss and tinnitus.  

Thereafter, the veteran again sought to reopen his claims for 
service connection for bilateral hearing loss and tinnitus in 
June 2003. This appeal arises from the RO's August 2003 
reopening and denial of the veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  
Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

With respect to attempts to reopen previously denied claims 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the service 
connection claims was the April 1993 RO decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence added to the claims file since the last prior final 
denial of the claims in April 1993 includes multiple 
statements from the veteran; a private audiological 
evaluation dated in February 2001; a May 2003 statement from 
a private treatment provider; the veteran's service personnel 
records; a March 2004 VA examination report; an August 2004 
VA treatment note; a June 2004 DRO hearing transcript; a July 
2006 private audiologist statement; and an August 2006 Travel 
Board hearing transcript.  Statements from the veteran dated 
in April and June 2003 reflect his continued assertions that 
he was exposed to artillery, mortar, and gun fire during 
active service that caused his current claimed bilateral 
hearing loss and tinnitus disabilities.  The May 2003 private 
treatment provider statement noted that the veteran suffered 
from high frequency sensorineural hearing loss and tinnitus 
with a recommendation that the veteran obtain digital hearing 
instruments.  In a March 2004 VA examination report, the 
examiner noted that he was unable to obtain consistent pure 
tone threshold levels and opined that it is not at least as 
likely as not that whatever hearing loss and accompanying 
tinnitus the veteran currently has, are related to his period 
of active service.  An August 2004 VA treatment note listed 
an assessment of decreased hearing and tinnitus.  In her July 
2006 statement, a private audiologist noted that the veteran 
suffered from bilateral hearing loss and tinnitus, discussed 
the veteran's claimed in-service noise exposure, and opined 
that it is well-documented that firearm use can and does 
cause the type of hearing problems that the veteran is 
experiencing.  

The Board finds that the aforementioned evidence-
particularly, the March 2004 VA examination report as well as 
the July 2006 private audiologist statement-provides bases 
for reopening the claims for service connection for bilateral 
hearing loss and tinnitus.  At the time of the April 1993 
rating decision, there was no evidence of record that 
discussed the relationship between the veteran's diagnosed 
bilateral hearing loss and tinnitus and his active service.  
However, the additionally received March 2004 and July 2006 
medical opinions specifically discuss the etiology of the 
veteran's claimed hearing loss and tinnitus disabilities.  
This evidence is new in that it was not previously before 
agency decision makers at the time of the April 1993 
decision, and is not cumulative or duplicative of evidence 
previously considered.  This evidence is material, as it 
constitutes evidence which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., the relationship 
between the veteran's claimed hearing loss and tinnitus 
disabilities with noise exposure during active service; 
hence, this evidence raises a reasonable possibility of 
substantiating the veteran's claims for service connection 
for bilateral hearing loss and tinnitus.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
bilateral hearing loss and for tinnitus are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for bilateral hearing 
loss has been received, the appeal is granted.

To the limited extent that new and material evidence to 
reopen the claim for service connection for tinnitus has been 
received, the appeal is granted.




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection, on the merits, 
is warranted.

A review of service medical records reflected no complaints, 
findings, or diagnosis of hearing loss or tinnitus in 
service.  However, the absence of in-service evidence of 
hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above) and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Post-service VA and private treatment records showed 
treatment for bilateral hearing loss and for tinnitus.  In a 
March 2004 report, a VA examiner noted that he was unable to 
obtain consistent pure tone threshold levels and opined that 
it is not at least as likely as not that whatever hearing 
loss and accompanying tinnitus the veteran currently has, are 
related to his period of active service.  However, in a July 
2006 statement, a private audiologist noted that the veteran 
suffered from bilateral hearing loss and tinnitus, discussed 
the veteran's claimed in-service noise exposure, and opined 
that it is well-documented that firearm use can and does 
cause the type of hearing problems that the veteran is 
experiencing.  It is unclear whether either opinion was based 
upon consideration of the veteran's medical history and 
assertions-particularly, as reflected in his claims file.

Given the veteran's documented MOS as a Infantry Indirect 
Fire Crewman and noted citations for artillery and rifle 
courses in service, the likely associated noise exposure, and 
the conflicting, insufficient medical and audiologist 
opinions as to etiology, the Board finds that VA examination 
with audiometric testing, and a medical opinion by an 
appropriate physician-based on full consideration of the 
veteran's documented medical history and assertions-that 
addresses the existence of current bilateral hearing loss 
disability and tinnitus, and the relationship, if any, 
between each such disability and in-service noise exposure, 
is needed to resolve the claims on appeal.  See 38 U.S.C.A. § 
5103A.

Hence, the RO should arrange for the veteran to undergo 
another VA examination, by an otolaryngologist (ear, nose, 
and throat specialist) at an appropriate VA medical 
facility.  The RO should advise the veteran that the 
examination will be scheduled in or near his domiciliary 
state.  The veteran is hereby advised that failure to report 
for the scheduled examination, without good cause, shall 
result in denial of the reopened claims.  See 38 C.F.R. § 
3.655(b).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report for the scheduled examination, the RO must 
obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility at which the 
examination is to take place.

Prior to arranging for the veteran to undergo examination, 
the RO should obtain all potentially relevant medical 
records.

The record indicates that the veteran receives disability 
benefits from the Social Security Administration (SSA).  
While SSA records are not controlling for VA determinations, 
they may be "pertinent" to VA claims.  See Collier v. 
Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Hence, when the VA is put on notice of 
the existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should obtain and 
associate with the claims file copies of all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
provide information and/or evidence pertinent to either or  
both claims on appeal, explaining that he has a full one-year 
period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO's letter should also invite the 
appellant to submit all pertinent evidence in his possession 
not previously requested, and ensure that its notice to the 
appellant meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, these matters is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from SSA copies 
of all medical records underlying its 
decision pertaining to the veteran.  In 
requesting these records, the RO should 
follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.

2.  The RO should furnish to the 
appellant and his representative a letter 
requesting that the appellant provide 
information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal.  The letter 
should include a summary of the pertinent 
evidence currently of record, and 
specific notice as to the type of 
evidence necessary to substantiate the 
claims.  The RO should advise the veteran 
that the examination will be scheduled in 
or near his domiciliary state. 

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to 
submit.  The RO should ensure that its 
letter meets the requirements of the 
recent decision in Dingess/Hartman (cited 
to above), as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination by an otolaryngologist 
(ear, nose and throat physician) at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include audiometry, 
and speech discrimination testing, for 
each ear) should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the results of audiometric 
testing, the physician should 
specifically indicate, which respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that any such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include likely 
noise exposure during the veteran's 
service. 

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for bilateral hearing 
loss and for tinnitus, on the merits.  If 
the veteran fails, without good cause, to 
report to the scheduled examination, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should consider the 
claims in light of all pertinent evidence 
and legal authority.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


